DETAILED ACTION
 	Claims 1, 3-16, 18 and 19 are pending. Claims 2, 17 and 20 are cancelled. 
 	This action is in response to the amendment filed 3/22/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 3-16, 18 and 19 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 6/8/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/8/2020 is vacated.  Claims 4, 6, 8, 14, and 16-18, directed to an alternate species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Hilton on 6/10/2021.

The application has been amended as follows: 
In the claims:
Claim 6, line 1, “of claim 2” has been changed to - -of claim 1- -.
The reason for the change is to correct the 112 issue for the claim being dependent on a cancelled claim.
Allowable Subject Matter
Claims 1, 3-16, 18 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses or renders as obvious “the output line configured to convey the fluid flow from the valve to a location outside the container, wherein the location outside the container does not receive the liquid directly from the outlet, a return line branching off from the output line, the return line configured to divert a portion of the fluid flow from the output line into the container; and a return flow control device connected to the return line to control a fill rate for the container, the return flow control device comprising .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	
/CRAIG J PRICE/   
Primary Examiner, Art Unit 3753